
	
		II
		Calendar No. 995
		110th CONGRESS
		2d Session
		S. 3045
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2008
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		 To establish the Kenai Mountains-Turnagain Arm National
		  Forest Heritage Area in the State of Alaska, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Kenai Mountains-Turnagain Arm National
			 Forest Heritage Area Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Kenai
			 Mountains-Turnagain Arm transportation corridor—
					(A)is a major gateway
			 to Alaska;
					(B)includes a range
			 of transportation routes used by—
						(i)indigenous people;
			 and
						(ii)the pioneers that
			 settled the last frontier of the United States;
						(C)is located in the
			 heart of the Chugach National Forest, which was established by presidential
			 proclamation on July 23, 1907, by Theodore Roosevelt; and
					(D)includes a
			 historically significant segment of the Iditarod Trail connecting Seward and
			 Nome, which was—
						(i)scouted by the
			 Alaska Road Commission in 1908; and
						(ii)designated as the
			 Iditarod National Historic Trail in 1978;
						(2)the cultural
			 landscape formed by indigenous people and by settlement, transportation, and
			 modern resource development in the rugged and often treacherous natural setting
			 of the transportation corridor provides a powerful testimony to the human
			 fortitude, perseverance, and resourcefulness of the people who—
					(A)settled the
			 frontier; and
					(B)represent the
			 proudest heritage of the United States;
					(3)the natural
			 history and scenic splendor of the transportation corridor are equally
			 outstanding;
				(4)the transportation
			 corridor includes vistas of the power of nature, such as evidence of earthquake
			 subsidence, recent avalanches, retreating glaciers, and tidal action along
			 Turnagain Arm, which has the second greatest tidal range in the world;
				(5)there is a
			 national interest in recognizing, preserving, promoting, and interpreting the
			 resources of the transportation corridor;
				(6)the Kenai
			 Mountains-Turnagain Arm region is—
					(A)geographically and
			 culturally cohesive; and
					(B)defined by a
			 corridor of historic routes, trails, water, railroads, and roadways through a
			 distinct landscape of mountains, lakes, and fjords;
					(7)the region played
			 a unique role as a portal and transportation corridor through which indigenous
			 people, explorers, missionaries, gold miners, cannery workers, big game
			 hunters, homesteaders, foresters, railroad workers, military personnel, and
			 petroleum developers traveled into southcentral and interior Alaska as part of
			 the waves of travel that characterized the history of the United States;
				(8)the region
			 exhibits a high degree of integrity with vast tracks of rugged, undeveloped
			 areas and natural scenery that still look much as the area did to the original
			 inhabitants, the indigenous people, and early explorers and pioneers of the
			 region;
				(9)studies that led
			 to the designation of the Iditarod National Historic Trail, the Seward Highway
			 All American Road, and the Alaska Railroad National Scenic Railroad—
					(A)determined the
			 national significance of separate transportation routes traversing the region;
			 and
					(B)illustrate the
			 national significance of heritage resources in the region;
					(10)designation of
			 the transportation corridor as a national heritage area—
					(A)provides for a
			 comprehensive interpretation of human history in the wide transportation
			 corridor through the Kenai Mountains and upper Turnagain Arm, including early
			 Native trade routes, historic waterways, mining trails, historic communities,
			 and the 3 designated routes of national significance referred to in paragraph
			 (9);
					(B)recognizes the
			 national significance of the Kenai Mountains-Turnagain Arm transportation
			 corridor, including—
						(i)the historic and
			 modern resource development of the transportation corridor; and
						(ii)the cultural,
			 natural, and recreational resources and landscapes of the transportation
			 corridor; and
						(C)would provide
			 assistance to local communities, Indian tribes, and residents of the
			 transportation corridor in—
						(i)preserving and
			 interpreting cultural and historic resources; and
						(ii)fostering
			 cooperative planning and partnerships;
						(11)an additional
			 feasibility study for the Heritage Area is not needed before designation of the
			 Heritage Area because the studies referred to in paragraph (9) provide
			 sufficient documentation of—
					(A)the national
			 significance of heritage resources in the region; and
					(B)the support of
			 local communities for designation of the Heritage Area; and
					(12)the Kenai
			 Mountains-Turnagain Arm National Forest Heritage Corridor Communities
			 Association—
					(A)has been formed as
			 a nonprofit corporation to act as the Local Coordinating Entity for the
			 Heritage Area; and
					(B)is governed by
			 bylaws that define the purposes of the Association as the purposes established
			 by Congress for the Kenai Mountains-Turnagain Arm National Forest Heritage
			 Area.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to recognize,
			 preserve, and interpret the historic and modern resource development and
			 cultural landscapes of the Kenai Mountains-Turnagain Arm historic
			 transportation corridor; and
				(2)to promote and
			 facilitate the public enjoyment of the resources.
				3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Kenai
			 Mountains-Turnagain Arm National Forest Heritage Area established by section
			 4(a).
			(2)Local
			 coordinating entityThe term Local Coordinating
			 Entity means the local coordinating entity for the Heritage Area
			 designated by section 5(a).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 6.
			(4)MapThe
			 term map means the map entitled Draft Proposed NHA Kenai
			 Mountains-Turnagain Arm and dated August 7, 2007.
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(6)StateThe
			 term State means the State of Alaska.
			4.Establishment of
			 kenai mountains-turnagain arm National Forest Heritage area
			(a)EstablishmentThere
			 is established in the State the Kenai Mountains-Turnagain Arm National Forest
			 Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall be comprised of the land in the Kenai Mountains and upper
			 Turnagain Arm region, as generally depicted on the map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in—
				(1)the appropriate
			 offices of the Forest Service, Chugach National Forest;
				(2)the Alaska
			 Regional Office of the National Park Service; and
				(3)the Alaska State
			 Historic Preservation Officer.
				5.Local
			 coordinating entity
			(a)DesignationThe
			 Kenai Mountains-Turnagain Arm National Forest Heritage Corridor Communities
			 Association, a nonprofit corporation chartered in the State, shall be the local
			 coordinating entity for the Heritage Area.
			(b)DutiesTo
			 further the purposes of the Heritage Area, the Local Coordinating Entity
			 shall—
				(1)in accordance with
			 section 6, prepare and submit to the Secretary a management plan for the
			 Heritage Area;
				(2)for any fiscal
			 year for which the Local Coordinating Entity receives Federal funds under this
			 Act—
					(A)submit an annual
			 report to the Secretary that describes—
						(i)the specific
			 performance goals and accomplishments of the Local Coordinating Entity;
						(ii)the expenses and
			 income of the Local Coordinating Entity;
						(iii)the amounts and
			 sources of matching funds;
						(iv)the amounts
			 leveraged with Federal funds and the sources of the leveraging; and
						(v)any grants made to
			 any other entities during the fiscal year; and
						(B)make available to
			 the Secretary for audit any information relating to the expenditure of—
						(i)the Federal funds;
			 and
						(ii)any matching
			 funds; and
						(3)encourage,
			 consistent with the purposes of the Heritage Area, the economic viability and
			 sustainability of the Heritage Area.
				(c)AuthoritiesFor
			 the purposes of developing and implementing the management plan for the
			 Heritage Area, and subject to section 9(c), the Local Coordinating Entity may
			 use Federal funds made available under this Act to—
				(1)make grants to
			 units of local government, nonprofit organizations, and other parties within
			 the Heritage Area;
				(2)enter into
			 agreements with, or provide technical assistance to, Federal agencies, units of
			 local government, nonprofit organizations, and other interested parties;
				(3)hire and
			 compensate staff, including individuals with expertise in—
					(A)natural, historic,
			 cultural, educational, scenic, and recreational resource conservation;
					(B)economic and
			 community development; and
					(C)heritage
			 planning;
					(4)obtain funds or
			 services from any source, including other Federal laws or programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that—
					(A)further the
			 purposes of the Heritage Area; and
					(B)are consistent
			 with the management plan.
					(d)Public
			 meetings
				(1)In
			 generalAnnually, the Local Coordinating Entity shall conduct at
			 least 2 meetings open to the public regarding the development and
			 implementation of the management plan.
				(2)Notice;
			 availability of minutesThe Local Coordinating Entity
			 shall—
					(A)publish a notice
			 of each public meeting in a newspaper of general circulation in the Heritage
			 Area; and
					(B)make the minutes
			 of the meeting available to the public.
					(e)Prohibition on
			 acquisition of real propertyThe Local Coordinating Entity shall
			 not use Federal funds authorized under this Act to acquire any interest in real
			 property.
			6.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan, the Local Coordinating
			 Entity shall submit to the Secretary for approval a management plan for the
			 Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)include—
					(A)a list of
			 comprehensive policies, goals, strategies, and recommendations for actions and
			 projects consistent with the purposes of the Heritage Area;
					(B)a description of
			 proposed actions and financial commitments of governments (including tribal
			 governments) and private organizations that would accomplish the purposes of
			 the Heritage Area;
					(C)a description of
			 the role and participation of the Federal Government and State, tribal, and
			 local governments that have jurisdiction over land within the Heritage Area;
			 and
					(D)an inventory of
			 the natural, historic, cultural, educational, scenic, and recreational
			 resources of the Heritage Area that should be protected, enhanced, interpreted,
			 managed, funded, and developed;
					(2)identify existing
			 and potential sources of funding to accomplish the recommended actions and
			 projects for the Heritage Area;
				(3)include a business
			 plan that—
					(A)describes the
			 role, operation, financing, and functions of—
						(i)the Local
			 Coordinating Entity; and
						(ii)each of the major
			 activities addressed in the management plan; and
						(B)provides adequate
			 assurances that the Local Coordinating Entity has the partnerships and
			 financial and other resources necessary to implement the management plan;
			 and
					(4)be consistent with
			 Federal, State, borough, and local plans, including—
					(A)the plans for the
			 Chugach National Forest and the Kenai Fjords National Park; and
					(B)State
			 transportation and historic management plans.
					(c)Termination of
			 fundingIf the Local Coordinating Entity does not submit the
			 management plan to the Secretary by the date that is 3 years after the date on
			 which funds are first made available to develop the management plan, the Local
			 Coordinating Entity shall be ineligible to receive additional funding under
			 this Act until the date on which the management plan is approved by the
			 Secretary.
			(d)Approval and
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary shall approve or disapprove
			 the management plan.
				(2)ConsiderationsIn
			 determining whether to approve or disapprove the management plan under
			 paragraph (1), the Secretary shall consider whether—
					(A)the Local
			 Coordinating Entity—
						(i)has afforded
			 adequate opportunities for public and governmental involvement in the
			 preparation of the management plan; and
						(ii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
						(B)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
					(C)the management
			 plan—
						(i)is consistent with
			 applicable Federal, State, borough, and local plans; and
						(ii)would not
			 adversely affect any activities authorized on Federal land;
						(D)the Local
			 Coordinating Entity, in partnership with other entities, has demonstrated the
			 financial capability to carry out the management plan;
					(E)the Secretary has
			 received adequate assurances from State and local officials, the support of
			 which is needed to ensure the effective implementation of the State and local
			 elements of the management plan; and
					(F)the management
			 plan demonstrates sufficient partnerships among the Local Coordinating Entity,
			 the Federal Government, State and local governments, regional planning
			 organizations, nonprofit organizations, or private sector parties to implement
			 the management plan.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the Local
			 Coordinating Entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 180
			 days after the receipt of any proposed revision of the management plan, approve
			 or disapprove the proposed revision.
					(e)Amendments
				(1)In
			 generalThe Secretary shall review and approve any substantial
			 amendments to the management plan in accordance with subsection (d).
				(2)Use of
			 fundsFunds made available under this Act shall not be expended
			 by the Local Coordinating Entity to implement any changes made by an amendment
			 described in paragraph (1) until the Secretary approves the amendment.
				(f)ImplementationIn
			 implementing the management plan, the Local Coordinating Entity shall give
			 priority to—
				(1)carrying out
			 programs that recognize important resource values within the Heritage
			 Area;
				(2)encouraging
			 economic viability in the affected communities;
				(3)establishing and
			 maintaining interpretive exhibits within the Heritage Area;
				(4)improving and
			 interpreting heritage trails;
				(5)increasing public
			 awareness of, and appreciation for, the natural, historic, and cultural
			 resources of the Heritage Area, including the contributions of local Indian
			 tribes;
				(6)providing
			 opportunities for expanding the public perception of the need for modern
			 resource development of the Heritage Area;
				(7)restoring historic
			 buildings and structures that are located within the Heritage Area; and
				(8)ensuring that
			 clear, consistent, and appropriate signs identifying public access points and
			 sites of interest are appropriately placed in the Heritage Area.
				7.Duties and
			 authorities of the Secretary
			(a)Memorandum of
			 understandingThe Secretary shall enter into a memorandum of
			 understanding with the Secretary of the Interior to establish a general
			 framework for cooperation and consultation in the development and
			 implementation of the management plan.
			(b)AuthoritiesThe
			 Secretary may—
				(1)subject to the
			 availability of funds, provide technical and financial assistance for the
			 development and implementation of the management plan;
				(2)enter into
			 cooperative agreements with interested parties to carry out this Act;
			 and
				(3)in partnership
			 with the Local Coordinating Entity, provide information on, promote
			 understanding of, and encourage research on the Heritage Area.
				(c)Information
			 released by the secretary of the interiorThe Secretary of the
			 Interior shall include the Heritage Area in all nationwide releases, listings,
			 or maps that provide public information about the system of national heritage
			 areas.
			8.Private property
			 protections
			(a)In
			 generalNothing in this Act—
				(1)grants powers of
			 zoning or management of land use to the Local Coordinating Entity;
				(2)modifies,
			 enlarges, or diminishes any authority of the Federal Government or any State,
			 tribal, or local government to manage or regulate any use of land under
			 applicable laws (including regulations);
				(3)requires any
			 private property owner to allow public access to the private property,
			 including access by the Federal Government or tribal, State, or local
			 governments;
				(4)modifies any
			 provision of Federal, tribal, State, or local law with respect to public access
			 to, or use of, private property;
				(5)obstructs or
			 limits—
					(A)business
			 activities on private developments; or
					(B)resource
			 development activities;
					(6)affects the rights
			 of private property owners;
				(7)restricts or
			 limits an Indian tribe from protecting cultural or religious sites on tribal or
			 Native Corporation land; or
				(8)requires the owner
			 of any private property located within the boundaries of the Heritage Area to
			 participate in, or be associated with, the Heritage Area.
				(b)Applicable
			 lawDesignation of the Heritage Area under this Act does not
			 convey status to the Heritage Area as a conservation system unit (as defined in
			 section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3102)).
			(c)LiabilityDesignation
			 of the Heritage Area does not create any liability for, or affect any liability
			 under any other law of, any private property owner with respect to a person
			 injured on the private property.
			(d)Effect of
			 establishmentDesignation of the Heritage Area does not establish
			 any regulatory authority on land use within the Heritage Area or the viewshed
			 for the Federal Government or any State or local government.
			9.Authorization of
			 appropriations
			(a)In
			 generalSubject to subsection (b), there are authorized to be
			 appropriated and made available to the Local Coordinating Entity to carry out
			 the development and implementation of the management plan—
				(1)$350,000 for
			 fiscal year 2008; and
				(2)$500,000 for
			 fiscal year 2009 and each fiscal year thereafter.
				(b)LimitationNotwithstanding
			 subsection (a), not more than $7,500,000 is authorized to be appropriated for
			 the Heritage Area.
			(c)Cost sharing
			 requirementTo the maximum extent practicable, the Federal share
			 of the total cost of any activity carried out using assistance under this Act
			 shall be not more than 75 percent, including the contribution of in-kind
			 services.
			10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Kenai Mountains-Turnagain Arm National
			 Heritage Area Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Kenai
			 Mountains-Turnagain Arm National Heritage Area established by section
			 3(a).
			(2)Local coordinating
			 entityThe term local coordinating entity means the
			 Kenai Mountains-Turnagain Arm Corridor Communities Association.
			(3)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for the Heritage Area that specifies
			 actions, policies, strategies, performance goals, and recommendations to meet
			 the goals of the Heritage Area, in accordance with this Act.
			(4)MapThe
			 term map means the map entitled Proposed NHA Kenai
			 Mountains Turnagain Arm and dated August 7, 2007.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Designation of the Kenai
			 Mountain-Turnagain Arm National Heritage Area
			(a)EstablishmentThere
			 is established the Kenai Mountain-Turnagain Arm National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall be comprised of the land in the Kenai Mountains and upper
			 Turnagain Arm region, as generally depicted on the map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in—
				(1)the appropriate offices
			 of the Forest Service, Chugach National Forest;
				(2)the Alaska Regional
			 Office of the National Park Service; and
				(3)the office of the Alaska
			 State Historic Preservation Officer.
				4.Management plan
			(a)Local coordinating
			 entityThe local coordinating entity, in partnership with other
			 interested parties, shall develop a management plan for the Heritage Area in
			 accordance with this section.
			(b)RequirementsThe
			 management plan for the Heritage Area shall—
				(1)describe comprehensive
			 policies, goals, strategies, and recommendations for use in—
					(A)telling the story of the
			 heritage of the area covered by the Heritage Area; and
					(B)encouraging long-term
			 resource protection, enhancement, interpretation, funding, management, and
			 development of the Heritage Area;
					(2)include a description of
			 actions and commitments that the Federal Government, State, tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
				(3)specify existing and
			 potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(4)include an inventory of
			 the natural, historical, cultural, educational, scenic, and recreational
			 resources of the Heritage Area relating to the national importance and themes
			 of the Heritage Area that should be protected, enhanced, interpreted, managed,
			 funded, and developed;
				(5)recommend policies and
			 strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
				(6)describe a program for
			 implementation for the management plan, including—
					(A)performance goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific commitments for
			 implementation that have been made by the local coordinating entity or any
			 Federal, State, tribal, or local government agency, organization, business, or
			 individual;
					(7)include an analysis of,
			 and recommendations for, means by which Federal, State, tribal, and local
			 programs may best be coordinated (including the role of the National Park
			 Service, the Forest Service, and other Federal agencies associated with the
			 Heritage Area) to further the purposes of this Act; and
				(8)include a business plan
			 that—
					(A)describes the role,
			 operation, financing, and functions of the local coordinating entity and each
			 of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after the date of enactment
			 of this Act, the local coordinating entity shall submit the management plan to
			 the Secretary for approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(d)Approval of management
			 plan
				(1)ReviewNot
			 later than 180 days after receiving the management plan under subsection (c),
			 the Secretary shall review and approve or disapprove the management plan for a
			 Heritage Area on the basis of the criteria established under paragraph
			 (3).
				(2)ConsultationThe
			 Secretary shall consult with the Governor of the State in which the Heritage
			 Area is located before approving a management plan for the Heritage
			 Area.
				(3)Criteria for
			 approvalIn determining whether to approve a management plan for
			 the Heritage Area, the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the Heritage Area, including the
			 Federal Government, State, tribal, and local governments, natural and
			 historical resource protection organizations, educational institutions,
			 businesses, recreational organizations, community residents, and private
			 property owners;
					(B)the local coordinating
			 entity—
						(i)has afforded adequate
			 opportunity for public and Federal, State, tribal, and local governmental
			 involvement (including through workshops and hearings) in the preparation of
			 the management plan; and
						(ii)provides for at least
			 semiannual public meetings to ensure adequate implementation of the management
			 plan;
						(C)the resource protection,
			 enhancement, interpretation, funding, management, and development strategies
			 described in the management plan, if implemented, would adequately protect,
			 enhance, interpret, fund, manage, and develop the natural, historical,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal land under public
			 land laws or land use plans;
					(E)the local coordinating
			 entity has demonstrated the financial capability, in partnership with other
			 interested parties, to carry out the plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local elements of the management plan; and
					(G)the management plan
			 demonstrates partnerships among the local coordinating entity, Federal
			 Government, State, tribal, and local governments, regional planning
			 organizations, nonprofit organizations, or private sector parties for
			 implementation of the management plan.
					(4)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this Act to
			 implement an amendment to the management plan until the Secretary approves the
			 amendment.
					(6)AuthoritiesThe
			 Secretary may—
					(A)provide technical
			 assistance under the authority of this Act for the development and
			 implementation of the management plan; and
					(B)enter into cooperative
			 agreements with interested parties to carry out this Act.
					5.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under this Act, the
			 Secretary shall—
				(1)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of the authorizing legislation for the Heritage Area; and
					(B)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal,
			 State, tribal, local, and private investments in the Heritage Area to determine
			 the impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
				(c)ReportBased
			 on the evaluation conducted under subsection (a)(1), the Secretary shall submit
			 to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report that
			 includes recommendations for the future role of the National Park Service, if
			 any, with respect to the Heritage Area.
			6.Local coordinating
			 entity
			(a)DutiesTo
			 further the purposes of the Heritage Area, in addition to developing the
			 management plan for the Heritage Area under section 4, the local coordinating
			 entity shall—
				(1)serve to facilitate and
			 expedite the implementation of projects and programs among diverse partners in
			 the Heritage Area;
				(2)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act, specifying—
					(A)the specific performance
			 goals and accomplishments of the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraging; and
					(E)grants made to any other
			 entities during the fiscal year;
					(3)make available for audit
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this Act, all information pertaining to the expenditure of the
			 funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 Heritage Area.
				(b)AuthoritiesFor
			 the purpose of preparing and implementing the approved management plan for the
			 Heritage Area under section 4, the local coordinating entity may use Federal
			 funds made available under this Act—
				(1)to make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 Heritage Area;
				(2)to enter into cooperative
			 agreements with or provide technical assistance to political jurisdictions,
			 nonprofit organizations, Federal agencies, and other interested parties;
				(3)to hire and compensate
			 staff, including individuals with expertise in—
					(A)natural, historical,
			 cultural, educational, scenic, and recreational resource conservation;
					(B)economic and community
			 development; and
					(C)heritage planning;
					(4)to obtain funds or
			 services from any source, including other Federal programs;
				(5)to enter into contracts
			 for goods or services; and
				(6)to support activities of
			 partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized under this Act to acquire any interest in real
			 property.
			7.Relationship to other
			 Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other provision
			 of law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on a Heritage Area is encouraged to consult
			 and coordinate the activities with the Secretary and the local coordinating
			 entity, to the maximum extent practicable.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or
			 amends any law (including a regulation) authorizing a Federal agency to manage
			 Federal land under the jurisdiction of the Federal agency;
				(2)limits the discretion of
			 a Federal land manager to implement an approved land use plan within the
			 boundaries of a Heritage Area; or
				(3)modifies, alters, or
			 amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				8.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any property owner (whether public or private), including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
			(2)requires any property
			 owner to permit public access (including access by Federal, State, tribal, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 tribal, or local law;
			(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority
			 (such as the authority to make safety improvements or increase the capacity of
			 existing roads or to construct new roads) of any Federal, State, tribal, or
			 local agency, or conveys any land use or other regulatory authority to any
			 local coordinating entity, including development and management of energy or
			 water or water-related infrastructure;
			(4)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(5)diminishes the authority
			 of any State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(6)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			9.Funding
			(a)Authorization of
			 appropriationsSubject to subsection (b), there is authorized to
			 be appropriated to carry out this Act $1,000,000 for each fiscal year, to
			 remain available until expended.
			(b)Limitation on total
			 amounts appropriatedNot more than a total of $10,000,000 may be
			 made available to carry out this Act.
			(c)Cost-sharing
				(1)In
			 generalThe Federal share of the total cost of any activity
			 carried out under this Act shall not exceed 50 percent.
				(2)Form of non-Federal
			 shareThe non-Federal share of the cost of any activity carried
			 out under this Act may be provided in the form of in-kind contributions of
			 goods or services fairly valued.
				
	
		September 16, 2008
		Reported with an amendment
	
